 Case 8:21-cv-01912-WFJ-TGW Document 3 Filed 08/23/21 Page 1 of 2 PageID 4




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

WILBER PORTOCARRERO PERLAZA,

      Movant,

v.
                                               Case No. 8:21-cv-1912-WFJ-TGW
                                               Crim. Case No.8:20-cr-215-WFJ-TGW

UNITED STATES OF AMERICA,

      Respondent.
                                               /

                                      ORDER

      Before the Court is Movant’s “Motions and Requests” (cv Doc. 1) which is

construed as a motion to vacate his conviction under 28 U.S.C. § 2255. Because his

direct appeal is still pending (see Case No. 21-12528-B, Eleventh Circuit Court of

Appeals), this Court lacks jurisdiction to adjudicate the motion to vacate. See United

States v. Dunham, 240 F.3d 1328, 1329-30 (11th Cir. 2001) (“We conclude that the

district court lacked jurisdiction to consider and rule on Dunham’s § 2255 motion

during the pendency of her direct appeal of her sentence, and therefore her appeal of

the district court’s denial of that motion is dismissed without prejudice and the

district court’s order denying Dunham’s § 2255 motion is vacated without prejudice

to Dunham’s right to file a § 2255 motion after the disposition of her direct appeal.”);

United States v. Casaran-Rivas, 311 F. App’x 269, 272 (11th Cir. 2009) (“[A]bsent

                                           1
 Case 8:21-cv-01912-WFJ-TGW Document 3 Filed 08/23/21 Page 2 of 2 PageID 5




extraordinary circumstances, a defendant may not seek collateral relief while his

direct appeal is pending, as the outcome of the direct appeal may negate the need for

habeas relief.”) (citations omitted). 1

         Accordingly:

         1. The construed motion to vacate (cv Doc. 1) is DISMISSED for lack of

jurisdiction. The dismissal is without prejudice to Movant filing a motion to vacate

after final disposition of his direct appeal.

         2. The Clerk must close this case.

         ORDERED in Tampa, Florida, on August 23, 2021.




Copy to: Movant, pro se




1 Respondent should disregard the Court’s order to file a response at docket 2.

                                                         2
